DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     LUIS RODRIGUEZ-MOLINA,
                            Appellant,

                                     v.

  RAE E. CHOROWSKI, as Personal Representative of the ESTATE OF
   TERRY ELLEN FIXEL, AUGUST LAROCCO, FIXEL & LAROCCO,
                     and LORI WRIGHT,
                          Appellees.

                              No. 4D19-1939

                               [July 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE 16-001965
(04).

  Henry E. Marinello of the Law Office of Henry Marinello, P.A., Miami,
and Christopher W. Royer of Krupnick Campbell Malone Buser Slama
Hancock, P.A., Fort Lauderdale, for appellant.

  Dena B. Sacharow and Karene Tygenhof of Keller Landsberg P.A., Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.